Name: Council Regulation (EEC) No 3585/88 of 8 November 1988 opening and providing for the administration of a Community tariff quota for concentrated pear juice originating in Austria (1989)
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar
 Date Published: nan

 22 . 11 . 88 Official Journal of the European Communities No L 314 / 3 COUNCIL REGULATION (EEC) No 3585 / 88 of 8 November 1988 opening and providing for the administration of a Community tariff quota for concentrated pear juice originating in Austria ( 1989) been used up ; whereas , however , since the quota is to cover requirements which cannot be determined with sufficient accuracy , it should not be allocated among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need , under conditions and according to a procedure to be determined ; whereas this method of management requires close cooperation between theMember States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal , Having regard to the proposal from the Commission , Whereas an Agreement between the European Economic Community and the Republic of Austria was concluded on 22 July 1972 ; whereas following the accession of Spain and Portugal to the Community an Agreement in the form of an Exchange of Letters was concluded with that country and adopted by Decision 86 / 555 /EEC (*); Whereas the said Agreement provides in particular for the opening of a 2 000-hectolitre Community tariff quota at a reduced rate ofduty for concentrated pear juice originating in Austria ; whereas , therefore , the tariff quota in question should be opened for the period 1 January to 31 December 1989 ; Whereas it is necessary in particular, to ensure to all Community importers equal and uninterrupted access to the said quota and the consistent application of the rate laid down for that quota to all imports of the product concerned into all Member States until the quota has HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1989 the duty applicable to imports of the following products shall be suspended at the level and within the limits of a Community tariff quota as shown herewith : Order No CN code Description Amount of tariff quota ( in hi ) Rate of duty ( in % ) 09.0801 2009 80 11 Concentrated pear juice , originating in Austria 2 000 30 + AGR 2009 80 19 I \ possibly l applicable European Economic Community and the Republic of Austria , shall apply . Within the limits of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions laid down by the Act of Accession . The Protocol on the definition of the concept of orig ­ inating products and on methods of administrative co ­ operation , annexed to the Agreement between the 2 . If imports of the product covered by this tariff quota are made, or are foreseen within a maximum of 14 calendar days , the Member State concerned shall notify the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the quota so permits .(&gt;) OJ No L 328 , 22 . 11 . 1986 , p. 57 . No L 314 /4 Official Journal of the European Communities 22 . 11 . 88 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . If a Member State does not use up the quantities drawn within the said 14 days , it shall return the remaining unused portion as soon as possible , by telex addressed to the Commission . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2 ) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the product concerned have access to the quota for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation. Article 4 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article S This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 November 1988 . For the Council The President A. PEPONIS